DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 17 May 2022 for application number 16/118,569. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1, 4-9, 11, 14-15, and 21-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 May 2022 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  the phrase, “the selectable item availability output”, on line 36, may need to read, “the updated selectable item availability output”, to mirror the amendments in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 11, 14-15, 23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. [hereinafter as Adams] (US 2015/0187015 A1) in view of Mars et al. [hereinafter as Mars] (US 2019/0130244 A1) in view of Hamburg et al. [hereinafter as Hamburg] (US 2014/0056540 A1).
In reference to claim 1, Adams teaches a computing platform comprising: at least one processor;
a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, from a user device and via a first wireless data connection, a request to access a selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote];
send, to the user device and along with one or more commands to cause display of the selectable item availability output, selectable item availability output information [Figs. 3-13, paras 0044-0054 disclose various information presented on an interface] including specified information to be displayed using an element configuration, comprising a format or an order of elements [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface];
receive, from a switchboard output control computing platform [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections], a selectable item availability configuration output comprising a configuration update to the selectable item availability output [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user], wherein the configuration update comprises a modification to the element configuration [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface; Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user];
receive, from a content output control computing platform, a selectable item availability content output comprising a content update to the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose the ability for a user to enter various information about the driver, vehicles, etc.], wherein the content update comprises a modification to the specified information to be displayed [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface];
generate, via machine learning algorithms and datasets, based on the selectable item availability configuration output, and based on the selectable item availability content output, an updated selectable item availability output [para 0041 discloses using an algorithm to determine a recommended insurance product, based on various information about the driver, vehicles, etc.; Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user];
receive, from the user device and via the first wireless data connection, a second request to access the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user]; and
send, to the user device and along with one or more commands to cause display of the updated selectable item availability output, the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user].
However, while Adams teaches an element configuration [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface], Adams does not explicitly teach determine, based on a comparison of a complexity of the modification to a first complexity threshold; determine, based on a comparison of a complexity of the content update to a second complexity threshold.
Mars teaches determine, based on a comparison of a complexity of the modification to a first complexity threshold; determine, based on a comparison of a complexity of the content update to a second complexity threshold [paras 0024-0032 discloses the process of user input data exceeding a complexity threshold, generating a classification label, identifying multiple distinct slot classification labels, and updating input data; Note: in the Specification of instant application, paragraphs 0057, 0073, 0100, are the paragraphs which discuss a complexity threshold. The Specification makes no distinction between a first and a second threshold, therefore the rejection is made in view of that interpretation].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams and Mars before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams to include the functionality as taught by Mars in order to obtain an input-output system in which output may be generated based on a complexity threshold. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which output may be generated based on a complexity threshold to provide a flexible virtual assistant solution for effectively and conversantly interacting with a user [Mars, para 0006].
However, Adams and Mars do not explicitly teach determining whether to initiate the modification now or later.
Hamburg teaches determining whether to initiate the modification now or later [para 0079 discloses updating immediately or later based on certain criteria].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, and Hamburg before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams and Mars to include the functionality as taught by Hamburg in order to obtain an input-output system in which updating now or later may be based on complexity thresholds. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which updating now or later may be based on complexity thresholds to facilitate consolidating views of content across devices [Hamburg, para 0001].

In reference to claim 4, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
Adams teaches The computing platform of claim 1, wherein the selectable item availability configuration output comprises an update to at least one of an order of a question on one or more user interfaces comprising the selectable item availability output and a group identifier comprising an indication of a selection tool used to provide user input in response to the question [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user].

In reference to claim 5, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
Adams teaches The computing platform of claim 1, wherein the selectable item availability content output comprises an update to at least one of: a video displayed by one or more user interfaces comprising the selectable item availability output, text displayed on the one or more user interfaces comprising the selectable item availability output, a language in which the text is displayed, or a product with which the text or the video is associated [Figs. 3-13, paras 0044-0054 disclose various textual information on the interfaces; Figs. 6 and 8 disclose various drop down menus in which values are displayed, various text input displayed, as well as an option to input state].

In reference to claim 6, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
Adams teaches The computing platform of claim 1, wherein the selectable item availability configuration output and the selectable item availability content output are generated in response to user input received via a user interface displayed on a selectable item availability management computing platform [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, the entering various information about the driver, vehicles, etc., which then provide further interfaces to facilitate obtaining an insurance quote].

In reference to claim 7, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
Adams teaches The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: 
establish, with a third party source computing platform, a second wireless data connection; generate one or more commands directing the third party source computing platform to provide source data associated with received data; send, to the third party source computing platform, via the second wireless data connection, and along with an indication of the received data, the one or more commands directing the third party source computing platform to provide source data; and receive, from the third party source computing platform and via the second wireless data connection, third party source data [Fig. 1, paras 0034-0039 disclose various computing devices, including third party sources, able to be connected via a plurality of wireless connections; data may be transmitted/received by the third party data collection unit; Figs. 3-13, paras 0044-0054 disclose an interface which facilitates a user in obtaining an insurance quote; a user may navigate through options, the entering various information about the driver, vehicles, etc., which then provide further interfaces to facilitate obtaining an insurance quote].

In reference to claim 8, Adams, Mars, and Hamburg teach the invention of claim 7 above. 
Adams teaches The computing platform of claim 7, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to:
generate the updated selectable item availability output by generating, based at least in part on the third party source data, the updated selectable item availability output [Fig. 1, paras 0034-0039 disclose various computing devices, including third party sources, able to be connected via a plurality of wireless connections; data may be transmitted/received by the third party data collection unit; Figs. 3-13, paras 0044-0054 disclose an interface which facilitates a user in obtaining an insurance quote; a user may navigate through options, the entering various information about the driver, vehicles, etc., which then provide further interfaces to facilitate obtaining an insurance quote].

In reference to claim 9, claim 9 is rejected for the same reasons as that of claim 1.

In reference to claim 11, Adams, Mars, and Hamburg teach the invention of claim 9 above. 
Adams teaches The method of claim 9, wherein the selectable item availability configuration output comprises an update to at least one of an order of a question on one or more user interfaces comprising the selectable item availability output and a group identifier comprising an indication of a selection tool used to provide user input in response to the question [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user]; and wherein the selectable item availability content output comprises an update to at least one of: a video displayed by one or more user interfaces comprising the selectable item availability output, text displayed on the one or more user interfaces comprising the selectable item availability output, a language in which the text is displayed, or a product with which the text or the video is associated [Figs. 3-13, paras 0044-0054 disclose various textual information on the interfaces; Figs. 6 and 8 disclose various drop down menus in which values are displayed, various text input displayed, as well as an option to input state].

In reference to claim 14, Adams, Mars, and Hamburg teach the invention of claim 9 above. 
Adams teaches The method of claim 9, further comprising: generating the updated selectable item availability output by generating, based at least in part on third party source data, the updated selectable item availability output [Fig. 1, paras 0034-0039 disclose various computing devices, including third party sources, able to be connected via a plurality of wireless connections; data may be transmitted/received by the third party data collection unit; Figs. 3-13, paras 0044-0054 disclose an interface which facilitates a user in obtaining an insurance quote; a user may navigate through options, the entering various information about the driver, vehicles, etc., which then provide further interfaces to facilitate obtaining an insurance quote].

In reference to claim 15, claim 15 is rejected by the same reasons as that of claim 9.

In reference to claim 23, Adams, Mars, and Hamburg teach the invention of claim 9 above.
Adams further teaches an element configuration [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface]; the updated selectable item availability output [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user]; second request to access the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user].
Hamburg further teaches determining that the updated selectable item availability output should be generated now comprises determining that the updated selectable item availability output should be generated prior to receiving the second request to access the selectable item availability output [para 0079 discloses prefetching, e.g. before a request, data to update content].
Adam also further teaches determining that the updated selectable item availability output should be generated now comprises determining that the updated selectable item availability output should be generated prior to receiving the second request to access the selectable item availability output [para 0046 discloses accessing previously stored information, i.e. the output is generated prior to receiving a second request].

In reference to claim 29, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
Adams further teaches wherein the selectable item availability configuration output specifies a modification to one or more of:
levels of coverage for various plans, scenarios for which a stop page is displayed to a user, which products are live in each state, which sections to display to a user based on personal information, which zip codes customers are able to purchase insurance for, dog breeds that may trigger a stop page, which protective devices are displayed to the user, page order or question group order, restrictions applied to renter counties, or changes to an environment via a product release [Figs. 6 and 8 disclose particular order and grouping of elements].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Zakas et al. [hereinafter as Zakas] (US 8,543,463 B2).
In reference to claim 21, Adams, Mars, and Hamburg teach the invention of claim 1 above.
Adams further teaches The computing platform of claim 1, wherein:
the selectable item availability configuration output is generated based on first user input received via a switchboard interface, different than the selectable item availability output [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections]; and the selectable item availability content output is generated based on second user input, received via a content interface, different than the selectable item availability output, displayed at the enterprise user device [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface].
However, Adams, Mars, and Hamburg do not explicitly teach that output was displayed at an enterprise user device different than the user device. 
Zakas teaches that output was displayed at an enterprise user device different than the user device [Fig. 8, col. 16, lines 28-62 disclose a collaboration session with a plurality of users, where users may view and input options].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, and Zakas before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, and Hamburg to include the functionality as taught by Zakas in order to obtain an input-output system in which display may be presented on another device. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which display may be presented on another device to provide a more efficient, enjoyable, and user-friendly collaboration session [Zakas, col. 2, line 22].

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Mayer-Ullmann et al. [hereinafter as Mayer-Ullmann] (US 2009/0204577 A1).
In reference to claim 22, Adams, Mars, and Hamburg teach the invention of claim 1 above.
However, while Adams teaches the selectable item availability output as expressed above, Adams, Mars, and Hamburg do not explicitly teach the modification to the element configuration comprises replacing a drop down menu with a text box, wherein: the drop down menu is displayed on the selectable item availability output and prompted for information, and the text box is to be displayed on the selectable item availability output and prompt for the information.
Mayer-Ullmann teaches the modification to the element configuration comprises replacing a drop down menu with a text box, wherein: the drop down menu is displayed on the selectable item availability output and prompted for information, and the text box is to be displayed on the selectable item availability output and prompt for the information [para 0022 discloses replacing a drop down with a text box in order to input additional information].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, and Mayer-Ullmann before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, and Hamburg to include the functionality as taught by Mayer-Ullmann in order to obtain an input-output system in which a drop down menu may be replaced with a text box. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which a drop down menu may be replaced with a text box to allow a user to input more refining information [Mayer-Ullmann, para 0022].

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Thomas et al. [hereinafter as Thomas] (US 8,024,234 B1).
In reference to claim 24, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
However, while Adams teaches receiving, from the user device, user input received via the updated selectable item availability output; and updating, based on the user input, the updated selectable item availability output [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user], Adams, Mars, and Hamburg do not explicitly teach However, Adams does not explicitly teach wherein updating the updated selectable item availability output comprises: identifying a state specified in the user input; selecting background scenery associated with the identified state, and updating a background of the updated selectable item availability output to include the selected background scenery.
Thomas teaches wherein updating the updated selectable item availability output comprises: identifying a state specified in the user input; selecting background scenery associated with the identified state, and updating a background of the updated selectable item availability output to include the selected background scenery [col. 22, lines 32-48 discloses that a user selects a city and upon selecting the city, the system presents graphics, such as a background, to the user, the graphics customized for the particular city].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, and Thomas before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, and Hamburg to include the functionality as taught by Thomas in order to obtain an input-output system in which user input of a city may be updated and a background related to the city be displayed. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which user input of a city may be updated and a background related to the city be displayed to provide efficiency in selling and buying processes [Thomas, col. 2, lines 46-47].
However, although Thomas teaches the ability to identify a city, Thomas does not explicitly teach that the city is identified and associated with a zip code.
It would have been obvious to one of ordinary skill in the art to use a zip code to identify a city, as the use of a zip code is to do exactly that: identify a location, including a city. One of ordinary skill in the art would be motivated to obtain an input-output system in which user input of a zip code may be updated and a background related to the city related to the zip code be displayed to provide efficiency in selling and buying processes [Thomas, col. 2, lines 46-47].

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Thomas further in view of Williams (US 2003/0149600 A1) further in view of Goldberg et al. [hereinafter as Goldberg] (US 2010/0269054 A1).
In reference to claim 25, Adams, Mars, Hamburg, and Thomas teach the invention of claim 24 above.
However, while Adams, Mars, Hamburg, and Thomas teach the updated selectable item availability output, and Thomas teaches the background scenery as expressed above, Adams, Mars, and Thomas do not explicitly teach updating the updated selectable item availability output further comprises: selecting, based on a vehicle type specified in the user input, a vehicle image; and updating the updated selectable item availability output to include the vehicle image in the background scenery.
Williams teaches updating the updated selectable item availability output further comprises: selecting, based on a vehicle type specified in the user input, a vehicle image; and updating the updated selectable item availability output to include the vehicle image in the background scenery [para 0071 discloses displaying a picture that corresponds to a selected type of car; the content is displayed in a layout of the display, e.g. background scenery].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, Thomas, and Williams before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, Hamburg, and Thomas to include the functionality as taught by Williams in order to obtain an input-output system in which a vehicle image may be displayed based on selected vehicle type. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which a vehicle image may be displayed based on selected vehicle type to improve systems for entering reservations [Williams, para 0013].
However, while Williams teaches displaying a vehicle image based on vehicle type, Adams, Mars, Hamburg, Thomas, and Williams do not explicitly teach that the image of the vehicle is displayed driving through.
Goldberg teaches that the image of the vehicle is displayed driving through [para 0029 discloses a make and model of a car, and a car drive in a virtual environment].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, Thomas, Williams, and Goldberg before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, Hamburg, Thomas, and Williams to include the functionality as taught by Goldberg in order to obtain an input-output system in which an animated vehicle image may be displayed based on selected vehicle type. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which an animated vehicle image may be displayed based on selected vehicle type to enhance a customer experience while shopping [Goldberg, para 0006].

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Thomas further in view of Feldman et al. [hereinafter as Feldman] (US 2017/0032466 A1).
In reference to claim 26, Adams, Mars, Hamburg, and Thomas teach the invention of claim 24 above.
However, while Adams, Mars, Hamburg, and Thomas teach the updated selectable item availability output as expressed above, Adams, Mars, Hamburg, and Thomas do not explicitly teach updating the updated selectable item availability output further comprises: modifying, based on home structural information specified in the user input, an image of a home depicted in the updated selectable item availability output, wherein modifying the image of the home comprises modifying the image of the home to include one or more of: living space above a garage, a pool, a deck, a porch, or a basement.
Feldman teaches updating the updated selectable item availability output further comprises: modifying, based on home structural information specified in the user input, an image of a home depicted in the updated selectable item availability output, wherein modifying the image of the home comprises modifying the image of the home to include one or more of: living space above a garage, a pool, a deck, a porch, or a basement [Fig. 5, para 0036 discloses a virtual home, including an image of a basement; para 0017 discloses the virtual home in association with obtaining an insurance policy].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, Thomas, and Feldman before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, Hamburg, and Thomas to include the functionality as taught by Feldman in order to obtain an input-output system in which a home image may be displayed based on selected home characteristics. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which a home image may be displayed based on selected home characteristics to facility insuring a home in an automated, efficient, secure, and accurate manner [Feldman, para 0002].

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Thomas further in view of Chembula (US 2015/0332088 A1).
In reference to claim 27, Adams, Mars, Hamburg, and Thomas teach the invention of claim 24 above.
However, while Adams, Mars, Hamburg, and Thomas teach the updated selectable item availability output as expressed above, Adams, Mars, Hamburg, and Thomas do not explicitly teach wherein updating the updated selectable item availability output further comprises: modifying, based on text, a facial expression on a figure depicted on the updated selectable item availability output.
Chembula teaches wherein updating the updated selectable item availability output further comprises: modifying, based on text, a facial expression on a figure depicted on the updated selectable item availability output [para 0068 discloses automatically displaying an emoticon based on particular text input].
However, although Chembula does not explicitly teach displaying a facial expression based on user employment information, it would have been obvious to one of ordinary skill in the art to do so because Chembula is able to display facial expressions based on text; the system of Chembula would be able to distinguish textual context, including context associated with employment.
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, Thomas, and Chembula before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, Hamburg, and Thomas to include the functionality as taught by Chembula in order to obtain an input-output system in which a facial expression may be depicted based on user information. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which a facial expression may be depicted based on user information to accurately represent a user’s true emotion [Chembula, para 0010].

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Thomas further in view of Thomas et al. [hereinafter as Thomas2] (US 2012/0246024 A1).
In reference to claim 28, Adams, Mars, Hamburg, and Thomas teach the invention of claim 24 above.
However, while Adams, Mars, Hamburg, and Thomas teach the updated selectable item availability output as expressed above, Adams, Mars, Hamburg, and Thomas do not explicitly teach wherein updating the updated selectable item availability output further comprises: sending, based on the user input, a source data request for source data associated with the user input; receiving the source data, wherein the source data indicates one of more of a year a home was built, a residence type, square footage of the home, a home type, an exterior wall type, a roof style, or a number of stories of the home; and updating, based on the received source data, the updated selectable item availability output, wherein updating the updated selectable item availability output comprises updating an image of the home, depicted in the updated selectable item availability output, based on the received source data.
Thomas2 teaches updating the updated selectable item availability output further comprises: sending, based on the user input, a source data request for source data associated with the user input; receiving the source data, wherein the source data indicates one of more of a year a home was built, a residence type, square footage of the home, a home type, an exterior wall type, a roof style, or a number of stories of the home; and updating, based on the received source data, the updated selectable item availability output, wherein updating the updated selectable item availability output comprises updating an image of the home, depicted in the updated selectable item availability output, based on the received source data [para 0055 discloses displaying homes based on various characteristics, such as home type].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, Thomas, and Thomas2 before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, Hamburg, and Thomas to include the functionality as taught by Thomas2 in order to obtain an input-output system in which an image of home may be displayed based on various characteristics. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which an image of home may be displayed based on various characteristics to make transactions more efficient [Thomas2, para 0002].

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Goldberg.
In reference to claim 30, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
However, while Adams teaches wherein the selectable item availability content output specifies a modification to: text [Fig. 8, para 0049 discloses text indicating make and model of a vehicle], Adams does not explicitly teach an association between text and video content [Figs. 6 and 8 disclose various drop down menus in which values are displayed, various text input displayed, as well as an option to input state].
Goldberg teaches an association between text and video content [para 0029 discloses a make and model of a car, and a car drive in a virtual environment].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, and Goldberg before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, and Hamburg to include the functionality as taught by Goldberg in order to obtain an input-output system in which text and video are associated. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which text and video are associated to enhance a customer experience while shopping [Goldberg, para 0006].

Response to Arguments
	The objection to claim 23 has been removed in light of amendments.
Regarding arguments towards claims 1 and 9, Applicant contends that the prior art does not teach, “determine, based on a comparison of a complexity of the modification to the element configuration to a first complexity threshold, whether to initiate the modification now or later”; Examiner respectfully disagrees. Firstly, Adams teaches modifications to an interface [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface; Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user]. Next, Mars further teaches complexity thresholds determined by complexity of modifications of input data [paras 0024-0032 discloses the process of user input data exceeding a complexity threshold, generating a classification label, identifying multiple distinct slot classification labels, and updating input data; Note: in the Specification of instant application, paragraphs 0057, 0073, 0100, are the paragraphs which discuss a complexity threshold. The Specification makes no distinction between a first and a second threshold, therefore the rejection is made in view of that interpretation]. Finally, Hamburg teaches determining whether to initiate the modification now or later [para 0079 discloses updating immediately or later based on certain criteria]. That is, Hamburg teaches the ability to initiate a modification, e.g. presentation of images, to an interface now or later based on, for example, a number of images to be fetched, i.e. the complexity of the modification. So, in this example, the number of images needed to be fetched dictates the time the modification would take place. Examiner notes that no definition or example of a “complexity” of modifications is provided in the Specification. Therefore, the combination of the interface and interface modifications of Adams, the complexity thresholds based on modifications of Mars, and the initiation of modifications now or later of Hamburg reasonably teaches, “determine, based on a comparison of a complexity of the modification to the element configuration to a first complexity threshold, whether to initiate the modification now or later.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173   

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173